DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 9-10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida [US 2009/0326749].
With respect to claims 1, 9, and 17, Uchida discloses a battery management system comprising: one or more processors [52 and/or 54A]; a battery comprising a plurality of cells, the battery being in communication with the one or more processors [battery B, i.e. battery pack for a vehicle comprises a plurality of serially connected cells in order to provide the high voltage output needed]; an output device in communication with the one or more processors [58]; an input device in communication with the one or more processors [62]; a memory in communication with the one or more processors the memory having an input module, a battery characteristic prediction module, and an output module [56, see also data unit 52]; wherein the input module includes instructions that, when executed by the one or more processors, cause the one or more processors to receive a mode selection from a user via the input device [via charge mode selection unit receiving selection of the charge mode, input charge rate and input instruction to start charging based on the user selected mode]; wherein the battery characteristic prediction module includes instructions that, when executed by the one or more processors, cause the one or more processors to predict a characteristic of the battery based on the mode selection, wherein the battery characteristic prediction module utilizes an active machine learning model to predict the characteristic of the battery [data is collected, 52, and processed, 54A, with memory 56 in order to determine a predicted efficiency/degradation of the battery; also note learning data is obtained from a server including code ID and efficiency values to predict the regression curves, see par. 0065-0071]; and wherein the output module includes instructions that, when executed by the one or more processors, cause the one or more processors to output an estimated cost to the output device based on the characteristic of the battery determined by the active machine learning model [s160, 58/64, see also Fig. 20].

With respect to claims 2, 10, and 18, Uchida further discloses wherein the characteristic of the battery is a cycle life of the battery [degradation of a battery is equated to a life of a battery].

With respect to claim 5, Uchida further discloses wherein the battery management system is mounted within a vehicle [abstract].

With respect to claim 6, Uchida further discloses wherein the mode selection includes at least one of extending a driving range of the vehicle and increasing cycle life of the battery [as the selection between a normal or fast charging method results in a prediction of the degradation of the battery, with the normal mode result in lower mode and the degradation of a battery equated to an end of life of the battery, then the normal mode results in increased cycle life (decreased degradation)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida [US 2009/0326749] as applied above, and further in view of Brost et al. [US 5,739,670].
With respect to claims 3, 11, and 19, Uchida fails to define the cycle life of a battery being 80% of nominal. However, such a designation is known to the person with ordinary skill in the art. For example, Brost teaches wherein the cycle life of the battery is a number of cycles until 80% of a nominal capacity of the battery [col. 10 lines 43-50]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Uchida to specify the cycle life/degradation at 80% of nominal as taught by Brost for the benefit of allowing the user/system to identify the batteries end of life and issue a replacement so that the systems continue to work properly. 

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida [US 2009/0326749] as applied above, and further in view of Tajima et al. [US 2020/0292624].
With respect to claims 4, 12, and 20, Uchida further discloses a network access device in communication with the one or more processors [i.e. server]: wherein the memory further comprises a communications module having instructions that, when executed by the one or more processors, cause the one or more processors to receive updated information from an external system via the network access device [i.e. ID codes and assessment data obtained from the server]; and wherein the memory further comprises an active learning module having instructions that, when executed by the one or more processors, cause the one or more processors to update the active machine learning model with the information on the external system [efficiency values]. However, Uchida fails to disclose the updated information includes model weights obtained by training the active machine learning model. 
Tajima teaches a battery system with prediction methods for the degradation of the battery wherein an active machine learning model is updated with model weights for the purposes of providing the most accurate information [par. 0016-0021, 0057-0061, 0077, and 0085-0089].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Uchida to use the active machine learning having updated model weights for the benefit of allowing degradation calculation unit to provide the most accurate result by using the most accurate (updated) information.  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida [US 2009/0326749] as applied above, and further in view of Reeves [US 10,807,493].
With respect to claims 7 and 8, Uchida further discloses wherein the battery characteristic prediction module includes instructions that, when executed by the one or more processors, cause the one or more processors to predict the characteristic of the battery based on the mode selection [as detailed above in claim 1]  but fails to explicitly disclose taking into account a driving style of the user, the driving style of the user indicating one or more driving characteristics of the user when operating the vehicle.
Reeves teaches a vehicle battery pack system wherein the degradation of the battery is calculated for each users driving history/record/style and furthermore teaches a driving style of the user, the driving style of the user indicating one or more driving characteristics of the user when operating the vehicle, wherein the one or more driving characteristics includes a historical distance the vehicle travels between destinations, a historical speed of the vehicle, and a charging history of the battery of the vehicle [abstract, col. 1 lines 34-50, col. 8 lines 15-50, col. 9 lines 5-25, col. 11 lines 30-50, col. 13 lines 60-67; i.e. various parameters that effect the degradation of a battery as is known in the art since most of these correlate with current/age of the battery which leads to increased degradation].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Uchida to use the information related to the battery degradation (driving history/age/speed/current usage) for the benefit of allowing degradation calculation unit to provide the most accurate result by using the most accurate (updated) information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859